As filed with the Securities and Exchange Commission on June 11, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21963 Rochdale Core Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. Rochdale Core Alternative Strategies Master Fund LLC Financial Statements March 31, 2012 Rochdale Core Alternative Strategies Master Fund LLC Financial Statements March 31, 2012 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets, Liabilities and Members’ Capital 2 Statement of Operations 3 Statements of Changes in Members’ Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 8 Notes to Financial Statements 9 - 17 Financial Highlights 18 Director and Officer Information Approval of Investment Management Agreement Additional Information Report of Independent Registered Public Accounting Firm The Members and Board of Directors of Rochdale Core Alternative Strategies Master Fund LLC We have audited the accompanying statement of assets, liabilities and members’ capital of Rochdale Core Alternative Strategies Master Fund LLC (the “Fund”), including the schedule of investments, as of March 31, 2012, the related statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for the years ended March 31, 2012 and 2011, and the financial highlights for the years ended March 31, 2012, 2011, 2010, 2009 and for the period from July 1, 2007 (Commencement of Operations) through March 31, 2008. These financial statements and financial highlights are the responsibility of the Fund’s Management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatements. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of cash and investments as of March 31, 2012, by correspondence with the custodian and investment managers, respectively, or by other appropriate auditing procedures where replies from investment managers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund as of March 31, 2012 and the results of its operations and its cash flows for the year then ended, the statements of changes in members’ capital for the years ended March 31, 2012 and 2011 and its financial highlights for the years ended March 31, 2012, 2011, 2010, 2009 and for the period from July 1, 2007 (Commencement of Operations) through March 31, 2008, in conformity with accounting principles generally accepted in the United States of America. New York, New York May 29, 2012 PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 29 Broadway, New York, NY 10el: 212.867.8ax: 212.687.4346 I www.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. Rochdale Core Alternative Strategies Master Fund LLC Statement of Assets, Liabilities and Members’ Capital March 31, 2012 ASSETS Investments, at fair value (cost $48,580,010) $ Investments made in advance (see Note 2) Receivable for fund investments sold Interest receivable 33 Total Assets LIABILITIES AND MEMBERS’ CAPITAL Liabilities Management fees payable Contributions received in advance (see Note 2) Accrued professional fees payable Accrued expenses and other liabilities Total Liabilities Total Members’ Capital $ The accompanying notes are an integral part of these financial statements 2 Rochdale Core Alternative Strategies Master Fund LLC Statement of Operations Year Ended March 31, 2012 INVESTMENT INCOME Interest income $ Investment Income EXPENSES Management fees (see Note 4) Administration fees Professional fees Directors’ fees Custody fees Other expenses Total Expenses Net Investment Loss ) REALIZED AND UNREALIZED LOSSON INVESTMENTS Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Members’ Capital Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements 3 Rochdale Core Alternative Strategies Master Fund LLC Statements of Changes in Members’ Capital Year Ended March 31, 2012 Year Ended
